DETAILED ACTION
This is the first office action regarding application number 16/234,286, filed December 27, 2018. Examiner notes that as part of the December 27, 2018 application filing, two sets of claims were submitted: one set containing Claims 1-44, and another set marked “Preliminary Amendment” (with “Currently Amended” and “Original” annotations for Claims 1-18 and 20-21, and Claims 19 and 22-44 being cancelled). For the purposes of examination, the set marked as “Preliminary Amendment” containing amended and original Claims 1-18 and 20-21 will be used as the set of claims being examined in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to 

because Applicant’s specification paragraph [0152] uses the term “non-transitory” in combination with a type of computer readable medium that includes signals such as carrier waves and propagated signals: “A non-transitory computer readable signal medium may include a propagated data signal with computer readable program code embodied therein, for example, in baseband or as part of a carrier wave. Such a propagated signal may take any of a variety of forms, including electro-magnetic, optical, or the like, or any suitable combination thereof.”. According to the rest of paragraph [0152], Applicant does not use the term “non-transitory” to exclude signals, and hence Applicant’s explicit use of the term “non-transitory” to include signal transmissions such as a propagating electrical or electromagnetic signal or carrier waves is not consistent with the accepted meaning of the term (which is used to exclude signals). Examiner further notes that the rest of Applicant’s specification does not provide any other explicit definition for a “non-transitory computer readable medium” that would exclude signals. Hence, based on the above evidence, the broadest reasonable interpretation in light of Applicant’s specification for the term “non-transitory computer readable medium” will have to include the term “non-transitory computer readable signal medium” that incorporates signal transmissions (“signals per se”) as defined in Applicant’s specification paragraph [0152]. This broadest reasonable interpretation will impact the examination and interpretation of the claims that include this term, as indicated in the 101 analysis provided in the relevant section indicated below.
The disclosure is further objected to 
because of the following informalities: 
Paragraphs [0004], [0010], [0020]-[0021], [0023]: The term “operation system” should be corrected as “operating system”. Appropriate correction is required.
Paragraph [0137]: The following sentence should be corrected as: “FIG. 8A shows a process 800 for determining synthetic samples for a target negative sample.”. Appropriate correction is required.

Claim Objections
Claims 1, 3, 6, 8, 13, 16, and 21 are objected to 
because of the following informalities: 
Claims 1, 8, 21: The claims recite the term “an operation system”, which from the context of the claims, appears to be referring to “an operating system”. Applicant is asked to clarify the usage of this term, and make the appropriate correction without introducing new matter. For the purposes of examination, the term “an operation system” will be interpreted as “an operating system”. Appropriate correction is required.
Claims 3, 6, 13, and 16: The term “the sample composition” recited in these claims should be corrected as “the imbalanced sample composition”. Appropriate correction is required.
Claim 21: The term “one or more electronic device” should be corrected as “one or more electronic device[s]”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult MPEP 2106 for more details of the analysis.
Claim 21 is rejected under 35 U.S.C. 101 
because the claimed invention is directed to non-statutory subject matter. As discussed above in the Specification objection section, Applicant’s specification paragraph [0152] uses the term “non-transitory” in combination with a type of computer readable medium that includes signals such as carrier waves and propagated signals: “A non-transitory computer readable signal medium may include a propagated data signal with computer readable program code embodied therein, for example, in baseband or as part of a carrier wave. Such a propagated signal may take any of a variety of forms, including electro-magnetic, optical, or the like, or any suitable combination thereof.”. As explained earlier, Applicant’s explicit use of the term “non-transitory” to include signal transmissions such as a propagating electrical or electromagnetic signal or carrier waves is not consistent with the accepted meaning of the term (which is used to exclude signals). Hence, the broadest reasonable interpretation in light of Applicant’s specification for the term “non-transitory computer readable medium” includes the term “non-transitory computer readable signal medium” that incorporates signal transmissions (“signals per se”) as defined in Applicant’s specification paragraph [0152]. Signal transmissions such as a propagating electrical or electromagnetic signal or carrier waves are explicitly defined as transitory forms of signal transmissions (“signals per se”), which do not belong to any one of the four forms of statutory categories, and hence this claim does not fall within patent eligible subject matter. See MPEP 2106.03(I) and (II).
Claims 1-18 and 20 are rejected under 35 U.S.C. 101 
because the claimed invention is directed to an abstract idea without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter. 
Step 1 (All Claims)
Under Step 1 analysis,
Claims 1-10 recite a system (representing a machine); and
Claims 11-18 and 20 recite a method (representing a process).
Therefore, each of the claims falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Regarding amended Claim 1,
 
Step 2A Prong 1: This claim recites the following abstract ideas:
… determine the occurrence probability of the target incident … based on the target order features, the target requester features, and the target provider features (Under its broadest reasonable interpretation, this limitation broadly recites performing statistical analysis using the identified target order features, the target requester features, and the target provider features to calculate (“determine”) an occurrence probability of a target incident. A person having ordinary skill in the art can use the collected features and perform statistical analysis using these features to calculate probabilities that represent occurrence probabilities of a target incident, and hence this statistical analysis process contains  mathematical calculations as well as representing an analysis/decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(I-C) and 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim further recites:
… at least one storage device including an operating system and a first set of instructions compatible with the operating system for determining an occurrence probability of a target incident (This claim element broadly recites at least one storage device that includes an operating system and a set of instructions for determining an occurrence probability of a target incident, where the storage device containing both the operating system and set of instructions is directed to applying mere instructions to implement a judicial exception (where these instructions are performing the one or more abstract ideas on a generic computer). See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… at least one processor in communication with the at least one storage device, wherein when executing the operating system and the first set of instructions, the at least one processor is directed to (This claim element broadly recites at least one processor communicating with the storage device to execute the set of instructions located on the storage device, where the processor executing the set of instructions is directed to applying mere instructions to implement a judicial exception (where these instructions are performing the one or more abstract ideas on a generic computer). See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… extract target order features of an order associated with a service requester (This claim element broadly recites extracting target order features at a high-level of generality (e.g., identification of features and corresponding data values representing target order features of an order), such that this high-level process of extracting features is directed to an insignificant extra-solution activity as well as necessary data gathering and outputting for use in a claimed process. See MPEP 2106.05(g). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.) …
… extract target requester features of the service requester (This claim element broadly recites extracting target requester features at a high-level of generality (e.g., identification of features and corresponding data values representing target requester features of a service requester), such that this high-level process of extracting features is directed to an insignificant extra-solution activity as well as necessary data gathering and outputting for use in a claimed process. See MPEP 2106.05(g). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.) …
… extract target provider features of a service provider (This claim element broadly recites extracting target provider features at a high-level of generality (e.g., identification of features and corresponding data values representing target provider features of a service provider), such that this high-level process of extracting features is directed to an insignificant extra-solution activity as well as necessary data gathering and outputting for use in a claimed process. See MPEP 2106.05(g). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.) … 
… obtain a prediction model for determining a probability that the target incident occurs (Under its broadest reasonable interpretation, the term “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. This claim element broadly recites accessing or retrieving (“obtaining”) a prediction model (i.e., from a storage location or from another source), where this prediction model produces a probability as an output result. The aspect of accessing or retrieving a model from a storage location is directed to a form of an insignificant extra-solution activity for use in a claimed process, and the aspect of this prediction model in producing an output result as an occurrence probability is directed to necessary data gathering and outputting activities for use in a claimed process. See MPEP 2106.05(g). Both aspects of this element do not add a meaningful limitation to the claim, and hence do not further integrate the judicial exception into a practical application.) …
… using the prediction model (This claim element broadly recites using the retrieved prediction model to determine a probability of a target incident, where using this prediction model represents a process of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
Step 2B: This claim further recites:
… at least one storage device including an operating system and a first set of instructions compatible with the operating system for determining an occurrence probability of a target incident (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… at least one processor in communication with the at least one storage device, wherein when executing the operating system and the first set of instructions, the at least one processor is directed to (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… extract target order features of an order associated with a service requester (This claim element broadly recites extracting target order features at a high-level of generality, such that this high-level process of extracting features is directed to storing and retrieving information in memory, as well as exhibiting aspects of general necessary data gathering and outputting activity of presenting offers and gathering statistics (where these extracted features represent the gathering of statistical information to calculate an output as a presented offer), and extracting data from documents, all of which are well-known, understood, routine, and conventional activities, and hence do not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 1, example iv, MPEP 2106.05(d)(II), list 1, example v, and MPEP 2106.05(d)(II), list 3, example iv.) …
… extract target requester features of the service requester (This claim element broadly recites extracting target requester features at a high-level of generality, such that this high-level process of extracting features is directed to storing and retrieving information in memory, as well exhibiting aspects of general necessary data gathering and outputting activity of presenting offers and gathering statistics (where these extracted features represent the gathering of statistical information to calculate an output as a presented offer), and extracting data from documents, all of which are well-known, understood, routine, and conventional activities, and hence do not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 1, example iv, MPEP 2106.05(d)(II), list 1, example v, and MPEP 2106.05(d)(II), list 3, example iv.) …
… extract target provider features of a service provider (This claim element broadly recites extracting target provider features at a high-level of generality, such that this high-level process of extracting features is directed to storing and retrieving information in memory, as well as exhibiting aspects of general necessary data gathering and outputting activity of presenting offers and gathering statistics (where these extracted features represent the gathering of statistical information to calculate an output as a presented offer), and extracting data from documents, all of which are well-known, understood, routine, and conventional activities, and hence do not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 1, example iv, MPEP 2106.05(d)(II), list 1, example v, and MPEP 2106.05(d)(II), list 3, example iv.) … 
… obtain a prediction model for determining a probability that the target incident occurs (As indicated earlier, this claim element broadly recites accessing or retrieving (“obtaining”) a prediction model (i.e., from a storage location or from another source), where the use of this prediction model produces a probability as an output result. The aspect of accessing or retrieving a model is directed to storing and retrieving information in memory, and the aspect of this prediction model in producing an output result as  an occurrence probability is part of the general necessary data gathering and outputting activity of presenting offers and gathering statistics (where the probability calculation output represents the presenting of an offer), both of which are well-known, understood, routine, and conventional activities, and hence do not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 1, example iv, and MPEP 2106.05(d)(II), list 3, example iv.) …
… using the prediction model (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
Regarding original Claim 2,
 
Step 2A Prong 1: Claim 2 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
… for each of the plurality of positive samples and the plurality of negative samples, determine one or more target features from the plurality of candidate features using a feature selection algorithm (Under its broadest reasonable interpretation, this limitation broadly recites determining target features using a feature selection algorithm on two sub-groups of training samples at a high-level of generality, where a feature selection algorithm is interpreted as broadly reciting a series of calculations or steps to analyze a set of candidate features through correlation and normalization techniques, and selectively adding or removing the candidate features to produce a list of target features. A person having ordinary skill in the art can perform normalization and correlation analysis on a list of candidate features and decide which features to add or remove to produce a list of target features, and hence this analysis process contains mathematical calculations as well as representing an analysis/decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(I-C) and 2106.04(a)(2)(III).) …
… generate the prediction model based on the one or more target features of the plurality of positive samples, the one or more target features of the plurality of negative samples, and the historical incident data of the plurality of positive samples and the plurality of negative samples (Under its broadest reasonable interpretation, the term “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. This claim element broadly recites generating a prediction model using the selected target features and historical incident data from each of the plurality of positive samples and the plurality of negative samples, where the generation of a prediction model is to perform statistical analysis using the identified target features to calculate (“determine”) an occurrence probability of a target incident. As indicated earlier, a person having ordinary skill in the art can use the collected features and perform statistical analysis using these features to calculate probabilities that represent occurrence probabilities of a target incident, and hence the generation of a prediction model representing this statistical analysis process contains mathematical calculations as well as representing an analysis/decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(I-C) and 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim further recites:
… wherein to obtain the prediction model, the at least one processor is further directed to (This claim element broadly recites the at least one processor further executing a set of instructions to obtain the prediction model, which is directed to applying mere instructions to implement a judicial exception (where these instructions are performing the one or more abstract ideas on a generic computer). See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… obtain training data, the training data including a plurality of positive samples in each of which the target incident has not occurred and a plurality of negative samples in each of which the target incident has occurred, each of the plurality of positive samples and the plurality of negative samples including historical transaction data and historical incident data corresponding to the historical transaction data (This claim element broadly recites accessing or retrieving (“obtaining”) training data (i.e., from a storage location or from another source), with additional statements merely describing the training data as being associated with historical transaction data and historical incident data, with two sub-groups of samples representing the training data. Accessing or retrieving training data is considered a form of an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) … 
… extract a plurality of candidate features from the historical transaction data of the plurality of positive samples and the plurality of negative samples (This claim element broadly recites extracting a plurality of candidate features from two sub-groups of samples, such that this high-level process of extracting candidate features is directed to an insignificant extra-solution activity as well as necessary data gathering and outputting for use in a claimed process. See MPEP 2106.05(g). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.) …
Step 2B: This claim further recites:
… wherein to obtain the prediction model, the at least one processor is further directed to (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… obtain training data, the training data including a plurality of positive samples in each of which the target incident has not occurred and a plurality of negative samples in each of which the target incident has occurred, each of the plurality of positive samples and the plurality of negative samples including historical transaction data and historical incident data corresponding to the historical transaction data (This claim element broadly recites accessing or retrieving (“obtaining”) training data from two sub-groups of samples (i.e., from a storage location or from another source), where accessing or retrieving training data is directed to storing and retrieving information in memory, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 1, example iv) … 
… extract a plurality of candidate features from the historical transaction data of the plurality of positive samples and the plurality of negative samples (This claim element broadly recites extracting a plurality of candidate features from two sub-groups of samples, such that this high-level process of extracting features is directed to storing and retrieving information in memory, as well as part of the general necessary data gathering and outputting activity of presenting offers and gathering statistics (where these extracted features represent the gathering of statistical information to calculate an output as a presented offer), both of which are well-known, understood, routine, and conventional activities, and hence do not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 1, example iv, and MPEP 2106.05(d)(II), list 3, example iv.) …
Regarding original Claim 3,
 
Step 2A Prong 1: Claim 3 is a dependent claim of Claim 2, and hence inherits the same abstract ideas identified in Claim 2. This claim further recites the following abstract ideas:
… determine that the training data includes an imbalanced sample composition based on the plurality of positive samples and the plurality of negative samples (Under its broadest reasonable interpretation, this limitation broadly recites identifying that a training data contains an imbalanced sample composition based on the plurality of positive samples and the plurality of negative samples, where this imbalanced sample composition is interpreted as an indication that one sub-group of samples is over-represented (i.e., has more samples in the group) relative to the other group of samples. A person can inspect the sub-groups of positive samples and negative samples representing sets of training data in which a target incident did not occur and did occur, and identify (through counting of samples in each group) whether one sub-group has more samples than another sub-group, and conclude that the training data containing these two sub-groups collectively represent an imbalanced sample composition. Hence, this analysis process contains mathematical calculations as well as representing an analysis/decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(I-C) and 2106.04(a)(2)(III).) …
… in response to a determination that the training data includes an imbalanced sample composition, balance the imbalanced sample composition based on the training data using a sample balancing technique (Under its broadest reasonable interpretation, this limitation broadly recites the action resulting from the mental process of identifying that the training data contains an imbalanced sample composition, where the action is to balance the imbalanced sample composition using a sample balancing technique, and where the sample balancing technique is recited at a high-level of generality. As indicated earlier, a person can identify an imbalanced sample composition as a mental process. Furthermore, a person can remove samples from a sub-group that has an over-representation of samples, or add samples to a sub-group that has a under-representation of samples (by generating additional samples where each additional sample contains different feature values), in order to make the number of samples in each of the sub-groups closer to each other in quantity, as a way to balance the overall sample composition. Hence, the decision process to perform additional actions/steps based on detecting an imbalanced sample composition, and the process of performing the additional actions/steps to balance the overall sample composition represents an analysis/decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim further recites:
… wherein to obtain the prediction model, the at least one processor is further directed to (This claim element broadly recites the at least one processor further executing a set of instructions to obtain the prediction model, which is directed to applying mere instructions to implement a judicial exception (where these instructions are performing the one or more abstract ideas on a generic computer). See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
Step 2B: This claim further recites:
… wherein to obtain the prediction model, the at least one processor is further directed to (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
Regarding original Claim 4,
 
Step 2A Prong 1: Claim 4 is a dependent claim of Claim 3, and hence inherits the same abstract ideas identified in Claim 3. This claim further recites the following abstract ideas:
… wherein the sample balancing technique includes under-sampling the plurality of positive samples (Under its broadest reasonable interpretation, this limitation is directed to a set of steps that represents under-sampling the plurality of positive samples, which is interpreted as broadly indicating steps involving removing samples from the positive class/group that has an over-representation of samples relative to the negative class/sub-group. As indicated earlier, a person can remove samples from a sub-group that has an over-representation of samples, in order to make the number of samples in each of the sub-groups closer to each other in quantity, as a way to balance the overall sample composition. Hence, the process of removing samples from a sub-group that has an over-representation of samples relative to the other sub-group in order to balance the overall sample composition represents an analysis/decision-making process that is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding amended Claim 5,
 
Step 2A Prong 1: Claim 5 is a dependent claim of Claim 3, and hence inherits the same abstract ideas identified in Claim 3. This claim further recites the following abstract ideas:
… wherein the sample balancing technique includes over-sampling the plurality of negative samples (Under its broadest reasonable interpretation, this limitation is directed to a set of steps that represents over-sampling the plurality of negative samples, which is interpreted as broadly indicating steps involving adding samples to the negative class/sub-group that has an under-representation of samples relative to the positive class/sub-group. As indicated earlier, a person can add samples from a sub-group that has an under-representation of samples (by generating additional samples where each additional sample contains different feature values), in order to make the number of samples in each of the sub-groups closer to each other in quantity, as a way to balance the overall sample composition. Hence, the process of adding samples from a sub-group that has an under-representation of samples relative to the other sub-group in order to balance the overall sample composition represents an analysis/decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding original Claim 6,
 
Step 2A Prong 1: Claim 6 is a dependent claim of Claim 5, and hence inherits the same abstract ideas identified in Claim 5. This claim further recites the following abstract ideas:
… determine a plurality of synthetic samples using a K nearest neighbors (KNN) technique (Under its broadest reasonable interpretation in light of Applicant’s specification Figure 8A and in dependent claim 7, creating a plurality of synthetic using a K nearest neighbors (KNN) technique broadly recites a high-level series of steps (provided in Figure 8A and in dependent claim 7) involving identifying an initial cluster of samples (nearest neighbors) surrounding an initial sample and producing user-generated samples (“synthetic samples”) using a subset of samples in the initial cluster that is further determined through a specified over-sampling rate. A person having ordinary skill in the art can inspect each sample in the plurality of negative samples, perform an analysis to identify an initial cluster of samples around the sample (based on similar feature values associated with the samples), and further perform additional calculations to determine a subset of nearest-neighbor samples within this initial cluster of nearest-neighbor samples based on a given over-sampling rate, and based on this subset of nearest-neighbor samples, generate additional user-generated samples that are similar to these subset of samples to produce synthetic samples (i.e., by setting different values in certain similar features that are within the range of the selected sample and the subset of nearest-neighbor samples), and repeat this step for each sample in the plurality of negative samples. Hence this iterative process contains  mathematical calculations as well as representing an analysis/decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(I-C) and 2106.04(a)(2)(III).) …
… designate the plurality of synthetic samples as negative samples (Under its broadest reasonable interpretation, this limitation broadly recites indicating that the user-generated samples (“synthetic samples”) produced from the earlier limitation using a KNN technique are additional negative samples. As person having ordinary skill in the art would be able to make the conclusion that the process that generates synthetic samples based on over-sampling a plurality of negative samples are for adding these synthetic samples to the plurality of negative samples, resulting in these synthetic samples being identified and used (“designated”) as negative samples. Hence the identification and use of these synthetic samples as negative samples represents an analysis/decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(I-C) and 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim further recites:
… wherein to balance the imbalanced sample composition, the at least one processor is further directed to (This claim element broadly recites the at least one processor further executing a set of instructions to balance the imbalanced sample composition, which is directed to applying mere instructions to implement a judicial exception (where these instructions are performing the one or more abstract ideas on a generic computer). See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
Step 2B: This claim further recites:
… wherein to balance the imbalanced sample composition, the at least one processor is further directed to (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) … 
Regarding original Claim 7,
 
Step 2A Prong 1: Claim 7 is a dependent claim of Claim 6, and hence inherits the same abstract ideas identified in Claim 6. This claim further recites the following abstract ideas:
… for each of the plurality of negative samples, generate a feature vector based on the one or more target features of the negative sample (Under its broadest reasonable interpretation in light of Applicant’s specification Figure 8A, this limitation broadly recites generating a feature vector based on the selected target features of a negative sample, where a feature vector is interpreted as a data structure containing the target feature and its corresponding values. A person having ordinary skill in the art can construct a data structure representing a feature vector that contains the selected target features and its corresponding values, and hence this process represents a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) …
… for each of the feature vectors, determine a first number of nearest neighbors of the feature vector using the KNN technique (Under its broadest reasonable interpretation in light of Applicant’s specification Figure 8A and paragraph [0128], this limitation broadly recites determining a first number of nearest-neighbors of the feature vector, where this first number of nearest-neighbors is used in the KNN technique. A person having ordinary skill in the art can specify an initial nearest-neighbor number of feature vectors for use in the KNN technique, and hence this process represents a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) … 
… select a second number of nearest neighbors from the first number of nearest neighbors according to an over-sampling rate (Under its broadest reasonable interpretation in light of Applicant’s specification Figure 8A and paragraph [0130], this limitation broadly recites selecting a second number of nearest neighbor feature vectors using an over-sampling rate. As indicated earlier, a person having ordinary skill in the art can perform additional calculations to determine a subset of samples within this initial cluster of samples based on a given over-sampling rate. Hence this iterative process contains mathematical calculations as well as representing an analysis/decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(I-C) and 2106.04(a)(2)(III).) …
… generate synthetic samples with respect to the feature vector based on the feature vector and the second number of nearest neighbors (Under its broadest reasonable interpretation in light of Applicant’s specification Figure 8A and paragraph [0133], this limitation broadly recites producing user-generated samples (“synthetic samples”) using a subset of samples in the initial cluster that is further determined through a specified over-sampling rate. As indicated earlier, a person having ordinary skill in the art can inspect the selected sample and the identified subset of nearest-neighbor samples, and generate additional user-generated samples that are similar to these subset of samples to produce synthetic samples (i.e., by setting different values in certain similar features that are within the range of the selected sample and the subset of nearest-neighbor samples), and repeat this step with each selected sample and the identified subset of nearest-neighbor samples. Hence this iterative process contains mathematical calculations as well as representing an analysis/decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(I-C) and 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim further recites:
… wherein to determine the plurality of synthetic samples using the KNN technique, the at least one processor is directed to (This claim element broadly recites the at least one processor further executing a set of instructions to determine the plurality of synthetic samples using the KNN technique, which is directed to applying mere instructions to implement a judicial exception (where these instructions are performing the one or more abstract ideas on a generic computer). See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
Step 2B: This claim further recites:
… wherein to determine the plurality of synthetic samples using the KNN technique, the at least one processor is directed to (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
Regarding amended Claim 8,
 
Step 2A Prong 1: Claim 8 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
… identify a plurality of candidate service providers available to accept the one or more target orders (Under its broadest reasonable interpretation, this limitation broadly recites the identification of a plurality of candidate service providers that are available to accept one or more target orders. A person can identify a plurality of available candidate service providers by looking at their driving schedule, driving status or service provider current location on a map to see whether they are working that day/time, whether they are driving to a location for pick-up or drop-off, or whether they are idle (and therefore available) for accepting new trip requests, and as such, this process represents an analysis/decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) …
… determine candidate requester-provider pairs by associating each of the one or more target service requesters with each of the plurality of candidate service providers (Under its broadest reasonable interpretation, this limitation broadly recites a matching process where each service requester is matched with a candidate service provider. As indicated earlier, a person can identify and generate a list of available service providers based on a driving schedule, driving status, or service provider location. A person can also further analyze the service provider current location on a map and identify the closest service requester relative to a service requester, and perform a match between the identified service requester and the available candidate service provider. Hence, this matching process represents an analysis/decision-making process that is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) …
… for each of the candidate requester-provider pairs … determine an occurrence probability that the target incident occurs (Under its broadest reasonable interpretation, this limitation broadly recites performing statistical analysis for each candidate requester-provider match, using the identified target order features, the target requester features, and the target provider features to calculate (“determine”) an occurrence probability of a target incident. As indicated earlier, a person having ordinary skill in the art can use the collected features and perform statistical analysis using these features to calculate probabilities that represent occurrence probabilities of a target incident, and hence this statistical analysis process represents both mathematical calculations as well as an analysis/decision-making process that is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(I-C) and 2106.04(a)(2)(III).) …
… allocate the one or more target orders based at least in part on the occurrence probabilities of the target incident and corresponding candidate requester-provider pairs (Under its broadest reasonable interpretation, this limitation is directed to an assignment of the target orders according to some form of additional weight information, where this additional weight information is based on the occurrence probabilities and the availability of the candidate service providers. A person can inspect the occurrence probabilities calculated for each service provider, and use that information as an additional input factor (in addition to the current location of a service requester) when performing assignment and matching of each target order with each available service provider, and hence this additional factor only adds an additional input to be considered when performing the existing matching process, which was earlier identified as a representation of an analysis/decision-making process that is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim further recites:
… wherein the at least one storage device further includes a second set of instructions compatible with the operating system for allocating orders (This claim element broadly recites at least one storage device that includes an operating system and a set of instructions for allocating orders, where the storage device containing both the operating system and set of instructions is directed to applying mere instructions to implement a judicial exception (where these instructions are performing the one or more abstract ideas on a generic computer). See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… wherein when the at least one processor executes the second set of instructions, the at least one processor is further directed to (This claim element broadly recites at least one processor communicating with the storage device to execute the set of instructions located on the storage device, where the processor executing the set of instructions is directed to applying mere instructions to implement a judicial exception (where these instructions are performing the one or more abstract ideas on a generic computer). See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… obtain one or more target orders from one or more requester terminals associated with one or more target service requesters (This claim element broadly recites receiving (“obtaining”) one or more target orders from user devices associated with service requesters, where this action is directed to a form of an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… execute the first set of instructions to (This claim element broadly recites the at least one processor executing the first set of instructions, and hence is directed to applying mere instructions to implement a judicial exception (where these instructions are performing the one or more abstract ideas on a generic computer). See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
Step 2B: This claim further recites:
… wherein the at least one storage device further includes a second set of instructions compatible with the operation system for allocating orders (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… wherein when the at least one processor executes the second set of instructions, the at least one processor is further directed to (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… obtain one or more target orders from one or more requester terminals associated with one or more target service requesters (This limitation of receiving target orders from user devices is directed to receiving and transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 1, example i.) …
… execute the first set of instructions to (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
Regarding amended Claim 9,
 
Step 2A Prong 1: Claim 9 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. 
Step 2A Prong 2: This claim further recites:
… wherein the prediction model is an eXtreme Gradient Boosting (Xgboost) model (This claim element (in the context of claim 1) broadly recites receiving (“obtaining”) an Xgboost model as the prediction model (i.e., from a storage location or from another source), where the aspect of accessing or retrieving a prediction model is previously analyzed as described in the 101 analysis of claim 1. Specifying the prediction model as an Xgboost model only serves to provide a specific type for this prediction model by generally linking a technological environment in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
… wherein the prediction model is an eXtreme Gradient Boosting (Xgboost) model (As analyzed in Step 2A Prong 2, providing a specific type of prediction model by generally linking a technological environment in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding amended Claim 10,
 
Step 2A Prong 1: Claim 10 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. 
Step 2A Prong 2: This claim further recites:
… wherein the target incident includes at least one of: assault, sexual harassment, killing, drunkenness, rape, or robbery (This claim element further specifies that the target incident recited in claim 1 is at least one of a list of incidents/actions broadly representing interpersonal conflict or behaviors, and thus this element is directed to describing types of target incidents by specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
… wherein the target incident includes at least one of: assault, sexual harassment, killing, drunkenness, rape, or robbery (As analyzed in Step 2A Prong 2, describing types of target incidents by specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding amended Claim 11,
 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 1, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 1. 
Regarding original Claim 12,
 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 2, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 2. 
Regarding original Claim 13,
 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 3, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 3. 
Regarding original Claim 14,
 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 4, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 4. 
Regarding amended Claim 15,
 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 5, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 5. 
Regarding original Claim 16,
 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 6, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 6. 
Regarding original Claim 17,
 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 7, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 7. 
Regarding amended Claim 18,
 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 8, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 8. 
Regarding amended Claim 20,
 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 10, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 10. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 11-15, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated
 by Jeon, Sangick, U.S. PGPUB 2018/0107935, published 4/19/2018 [hereafter referred as Jeon].
Regarding amended Claim 1,
 
Jeon teaches
(Currently Amended) A system of one or more electronic devices for determining a target incident occurrence probability, comprising: 
at least one storage device including an operating system and a first set of instructions compatible with the operation system for determining an occurrence probability of a target incident (Examiner’s note: Jeon teaches a computer system and mobile devices, both types including processor and memory resources and storage units containing stored instructions to perform the described functions/processes (e.g., providing trip request information, receiving assignment requests, matching riders with drivers, and predicting potential safety and interpersonal conflict incidents). A person having ordinary skill in the art would also understand these stored instructions on the computer system and mobile devices also include respective operating systems to control the associated hardware (display, input mechanisms, network interface device, location detection mechanism, etc.) in both computer system and mobile devices (Jeon Figure 1, [0022], [0027]; Figure 4, [0059]: “The storage unit 416 includes a machine-readable medium 422 on which is stored instructions 424 (e.g., software) …”; Figure 5 and [0061], [0064]: “… instructions and/or applications that are stored in the memory resources 520.”; and [0068]: “… Such a computer program may be stored in a non-transitory, tangible computer readable storage medium …”).); and 
at least one processor in communication with the at least one storage device, wherein when executing the operating system and the first set of instructions (Examiner’s note: As indicated earlier, Jeon teaches a computer system and mobile devices, both types including processor and memory resources and storage units containing stored instructions (including respective operating systems) to perform the described functions/processes, where the processor executes the instructions from the memory resources/storage units (thus representing a form of communication with the memory resource/storage unit) (Jeon Figure 4, [0057]: “… The processor 402, memory 404, and the storage unit 416 communicate via a bus 408.”, and [0059]: “… The instructions 424 may also reside … within the main memory 404 or within the processor 402 … during execution thereof by the computer system 400 …”; Figure 5 and [0064], [0068]).), the at least one processor is directed to: 
extract target order features of an order associated with a service requester (Examiner’s note: This limitation broadly recites extraction of features, where an extraction process is interpreted as identifying and selecting features from collected data. Jeon teaches sending and receiving trip/travel-related service information in a travel coordination system between riders (“service requesters”) and drivers (“service providers”), where the riders send trip request information containing type of provider vehicle or service option, current pick-up location, and destination location (“target order features”). Jeon further teaches a safety data collection module (within the travel coordination system) collecting this travel information describing the trips coordinated from the travel coordination system, including the map/geographical regions in which the providers are providing service, where this location-related information represent city-level predictors that are stored in a safety data store for use as training data for a safety incident prediction model. The identification and selection of the these predictor variables (and their associated values) into a safety data store (for further use in forming training data) represents an extraction of the trip request features (Jeon [0016]: “… a trip request may include … a requested type of the provider … the current location and/or the pickup location … and/or the destination for the trip … The current location may be designated by the rider, or detected using a location sensor …”, [0026], [0027]-[0028]: “The safety system 160 receives travel information describing trips coordinated by the travel coordination system 130 … The safety incident prediction models are trained using the travel information, as well as … information about the geographic region in which the providers are located.”, [0033]: “The predictors collected by the safety data collection module 210 include provider level predictors and city level predictors …”, [0037]: “City level predictors also include aggregate information about the geographic area …”, [0039]: “The safety data store 220 stores data used by the safety system 160 … may include predictors, models, training data for training the machine learning models …”; and [0043]).); 
extract target requester features of the service requester (Examiner’s note: This limitation broadly recites extraction of features, where an extraction process is interpreted as identifying and selecting features from collected data. As indicated earlier, Jeon teaches sending and receiving trip/travel-related service information in a travel coordination system between riders (“service requesters”) and drivers (“service providers”), where the trip request information also contains user identification information (“target requester features”) and safety data related to safety incidents, which are collected by the safety data collection module (within the travel coordination system) as travel information describing the trips coordinated from the travel coordination system. Jeon further teaches the safety data related to riders include predictors such as evaluations/ratings/unstructured feedback/safety complaints from the rider. The identification and selection of the user identification information and these predictors (and their associated values) into a safety data store (for further use in forming training data) represents an extraction of the target requester features (Jeon [0016]: “… a trip request may include user identification …”, [0027]-[0028], [0033]: “… the predictors collected by the safety data collection module further include rider level predictors … may include subjective evaluations of the provider may be riders using the riders’ client devices 100 … may include … ratings of the provider’s driving quality and vehicle cleanliness, unstructured rider feedback regarding the provider … safety complaints submitted about the provider’s attitude, dangerous driving, or inappropriate behavior.”, [0039]: “The safety data store 220 stores data used by the safety system 160 … may include predictors, models, training data for training the machine learning models …”; and [0043]).); 
extract target provider features of a service provider (Examiner’s note: This limitation broadly recites extraction of features, where an extraction process is interpreted as identifying and selecting features from collected data. As indicated earlier, Jeon teaches sending and receiving trip/travel-related service information in a travel coordination system between riders (“service requesters”) and drivers (“service providers”), where the travel information also contains safety data related to safety incidents, which are represented as predictors that include a driver’s driving quality, interpersonal behavior, trustworthiness, criminal history/background checks, provider performance data, telematics data collected by vehicle sensors describing the driving performance of the provider, and social network usage of providers. The identification and selection of the these predictors (and their associated values) into a safety data store (for further use in forming training data) represents an extraction of the target requester features (Jeon [0027]-[0028], [0033]-[0036]: “… Provider level predictors relate to … the provider’s quality of driving … provider’s interpersonal behavior … trustworthiness … history of criminal or driving violations surfaced through background checks … provider performance data observed by the travel coordination system … telematics data describing the driving performance of the provider … social network usage of providers …”, [0039]: “The safety data store 220 stores data used by the safety system 160 … may include predictors, models, training data for training the machine learning models …”; and [0043]).); 
obtain a prediction model for determining a probability that the target incident occurs (Examiner’s note: Jeon teaches a safety model generation module that generates and trains one or more safety incident prediction models based on the stored training data, where the trained models and training data are stored in the safety data store, and where these models are used by a safety incident prediction module that applies the safety data for a given provider to make predictions about future safety incidents. Hence, applying a prediction model to perform predictions involves retrieving (“obtaining”) the trained prediction model from the safety data store, where the predictions generated by the prediction model are represented by outputs indicating probabilities that the provider will be involved in a safety incident (Jeon Abstract: “… Two types of safety incidents predicted by the safety system include dangerous driving incidents and interpersonal conflict incidents.”; [0039]: “The safety data store 220 stores data used by the safety system 160 … may include predictors, models, training data for training the machine learning models …”, [0040]-[0042]: “The safety model generation module 230 generates safety incident prediction models …The safety model generation module 230 trains and validates the models using training data derived from the safety data collected by the safety data collection module 210.”, [0047]: “The safety incident prediction module 240 uses the safety incident prediction models to make predictions about future safety incidents … The one or more models operate on the data and generate outputs indicating probabilities that the provider will be involved in a safety incident.”; and Figure 3, [0053]).); and 
determine the occurrence probability of the target incident using the prediction model based on the target order features, the target requester features, and the target provider features (Examiner’s note: As indicated earlier, Jeon teaches a safety model generation module that generates and trains one or more safety incident prediction models based on the stored training data, where the trained models and training data are stored in the safety data store, and where these models are used by a safety incident prediction module that applies the safety data to make predictions about future safety incidents, where the predictions generated by the prediction model are represented by outputs indicating probabilities that the provider will be involved in a safety incident, and the collected safety data include the earlier identified driver/provider and city level predictor information (Jeon [0039], [0047]: “The safety incident prediction module 240 uses the safety incident prediction models to make predictions about future safety incidents … The one or more models operate on the data and generate outputs indicating probabilities that the provider will be involved in a safety incident.”; and Figure 3, [0053]: “The safety system 160 collects 300 safety data describing variables that are related to safety incidents. These variables include driver level predictors and city level predictors … The safety incident prediction models may include dangerous driving incident model and interpersonal conflict incident models. The safety system uses the models to generate 320 predictions about whether specific providers are likely to be involved in safety incidents.”).).
Regarding original Claim 2,
 
Jeon teaches
(Original) The system of claim 1, wherein to obtain the prediction model, the at least one processor is further directed to: 
obtain training data, the training data including a plurality of positive samples in each of which the target incident has not occurred and a plurality of negative samples in each of which the target incident has occurred, each of the plurality of positive samples and the plurality of negative samples including historical transaction data and historical incident data corresponding to the historical transaction data (Examiner’s note: Under its broadest reasonable interpretation, the term “transaction” as defined by Merriam-Webster dictionary represents an exchange or transfer of goods, services, or funds. As indicated earlier, Jeon teaches sending and receiving trip/travel-related service information in a travel coordination system between riders (“service requesters”) and drivers (“service providers”), where the safety data collection module collects the trip/travel-related information from the travel coordination system, where this data is represented as time-series data, and identifies and selects predictor variables from this time-series data. Jeon further teaches representative examples of time-series data, such as criminal history of a provider/driver, insurance claims, police reports, hospital records, driver’s performance data (indicating average number of trips over a period of time, telematics data from the vehicle within one or more time intervals, and number of safety incidents in which a provider has been involved previously, representing historical incident data), as well as the trip requests provided in a geographical area over a time period, the complaints against providers in a geographical area over a time period, and the previous trip requests that were associated with those safety incidents which identified a previous safety incident (where these associated previous trip requests representing historical transaction data). Jeon additionally teaches that the safety data collection module associates the identified predictor variables with safety incidents that actually occurred, and that the bulk of the predictors will not be associated with actual safety incidents, where this association involving occurrence of safety incidents is interpreted as forming sub-groups of training data (one sub-group associated with an occurrence of a safety incident, representing a plurality of negative samples; and another sub-group associated with no occurrence of a safety incident, representing a plurality of positive samples) (Jeon [0031]-[0032]: “… the travel information is represented as time-series data (i.e., data showing occurrences over time) … the travel information identifies safety incidents that actually occurred, and the predictors associated with those safety incidents. Due to the relative rarity of actual safety incidents, the bulk of the predictors will not be associated with actual safety incidents.”; [0033]-[0035]: “Provider level predictors … history of criminal or driving violations surfaced through background checks … insurance claims, police reports, hospital records … provider performance data observed by the travel coordination system … average number of trips over a period of time … and the number of safety incidents in which a provider has been involved previously … the telematics data … the number of times the provider has engaged in hard braking, hard accelerations, or speeding incidents within one or more time intervals …”, [0037]: “ … the number of trips provided in the city in a time period and the number of complaints against providers in the area over a time period …”; and [0043]: “… Because safety incidents are uncommon, the bulk of data in the random set will not be associated with actual safety incidents … set contains a specified ratio of safety data associated with safety incidents to safety data not associated with safety incidents.”).); 
extract a plurality of candidate features from the historical transaction data of the plurality of positive samples and the plurality of negative samples (Examiner’s note: This limitation broadly recites extraction of candidate features, where an extraction process is interpreted as identifying and selecting features from collected data. As indicated earlier, Jeon teaches the safety data collection module collecting time-series data as safety data and identifying predictor variables from the time-series safety data and storing them into the safety data store, where the time-series data represents historical incident data and historical transaction data. Jeon further teaches a safety model generation module obtaining a random set of safety data is obtained from the safety data store to generate the training data, and where this random set of data represents data where the bulk of the data contains a ratio of safety data associated with safety incidents to safety data not associated with safety incidents, and hence this process of obtaining the safety data from the safety data store represents an extraction of a plurality of candidate features based on historical transaction data (Jeon [0031]-[0032]; [0033]-[0035], [0037]; and [0043]: “To generate the training data, the safety model generation module 230 obtains a random set of safety data from the safety data store 220. Because safety incidents are uncommon, the bulk of data in the random set will not be associated with actual safety incidents. The safety model generation module 230 randomly removes safety data not associated with actual safety incidents from the set, until the set contains a specified ratio of safety data associated with safety incidents to safety data not associated with safety incidents.”).); 
for each of the plurality of positive samples and the plurality of negative samples, determine one or more target features from the plurality of candidate features using a feature selection algorithm (Examiner’s note: This limitation broadly recites performing steps to further selection of target features from a set of candidate features. Jeon teaches the safety model generation module refining the training data to enhance the model generation, where the refinement includes normalizing and scaling the predictor variables in the training data, performing pair-wise correlations between predictors, and removing predictors with near zero variance, and removing one of the highly-correlated predictor pairs, and as such, this refinement process involving removal of predictor variables (representing features) is a representation of a feature selection algorithm (Jeon [0044]: “The safety model generation module 230 may refine the training data … the predictors in the training data are centered and scaled to have a mean of 0 and a standard deviation of 1 … the safety model generation module 230 removes any predictors with near zero variance, and detects and computes pair-wise correlations for highly-correlated predictors, and removes one of the pairs.”).); and
generate the prediction model based on the one or more target features of the plurality of positive samples, the one or more target features of the plurality of negative samples, and the historical incident data of the plurality of positive samples and the plurality of negative samples (Examiner’s note: As indicated earlier, Jeon teaches the safety model generation module refining the obtained training data from the safety data store, resulting in producing a set of target features for each set of sample data associated with an occurrence of a safety incident (representing a plurality of negative samples) and for each set of sample data associated with no occurrence of a safety incident (representing a plurality of positive samples). As indicated earlier, Jeon teaches a safety model generation module that generates and trains one or more safety incident prediction models based on the stored training data in the safety data store (where this stored training data is based on the time-series safety data identified in the earlier limitations as historical incident data), where the training and testing of the prediction models further involve performing k-fold cross validation to separate the training data into training and validation sets, and the training involves the use of one or more machine learning algorithms (Jeon [0040]: “The safety model generation module 230 generates safety incident prediction models.”, [0042]: “The safety model generation module 230 trains and validates the models using training data derived from the safety data collected by the safety data collection module 210.”, [0043]-[0044], [0045]-[0046]: “The safety model generation module 230 partitions the training data into a training set and a validation set. … The models are trained using one or more techniques including stochastic gradient boost … The safety model generation module 230 tests the generated models using the validation set of training data. The testing may use k-fold cross-validation techniques. …”).).
Regarding original Claim 3,
 
Jeon teaches
(Original) The system of claim 2, wherein to obtain the prediction model, the at least one processor is further directed to: 
determine that the training data includes an imbalanced sample composition based on the plurality of positive samples and the plurality of negative samples (Examiner’s note: As indicated earlier, Jeon teaches that due to the relative rarity of actual safety incidents, the bulk of the predictor variables selected as features in the training data will not be associated with actual safety incidents. Jeon further teaches that during the generation of training data, the safety model generation module will determine that the bulk of the training data may contain predictor variables (features) and their associated values that are not associated with actual safety incidents, where this determination of the relative rarity of actual safety incidents and the further determination of a ratio of safety data associated with safety incidents to safety data not associated with safety incidents represents a determination that the training data includes an imbalanced sample composition (Jeon [0032] and [0043]).); and 
in response to a determination that the training data includes an imbalanced sample composition, balance the sample composition based on the training data using a sample balancing technique (Examiner’s note: This claim broadly recites steps directed to adjusting the sample composition of training data, where the sample composition is identified as based on two sub-groups of positive samples (no occurrence of safety incidents) and negative samples (occurrence of safety incidents). As indicated earlier, Jeon teaches that the safety model generation module identifies that the bulk of the data in a random set will not be associated with actual safety incidents. Jeon further teaches performing a random removal of safety data not associated with actual safety incidents from the training set, until the training set contains a specified ratio of safety data associated with safety incidents to safety data not associated with safety incidents, where the ratio can be 50/50 (representing a balanced sample composition) or some other ratio (60/40 or 30/70, representing imbalanced sample compositions), where this adjustment process of performing a random removal based on a specified ratio represents an adjustment of the sample composition using a sample balancing technique (Jeon [0043]: “… The safety model generation module 230 randomly removes safety data not associated with actual safety incidents from the set, until the set contains a specified ratio of safety data associated with safety incidents to safety data not associated with safety incidents. In one embodiment, this ratio is 50/50 … this ratio can be configured to be different than 50/50 such as 60/40 or 30/70, etc. The set containing the desired ratio of safety data is the training data.”).).
Regarding original Claim 4,
 
Jeon teaches
(Original) The system of claim 3, wherein the sample balancing technique includes under-sampling the plurality of positive samples (Examiner’s note: This claim broadly recites performing adjustment steps that result in under-sampling the plurality of positive samples in an imbalanced sample composition, where the sample composition is identified as based on two sub-groups of positive samples (no occurrence of safety incidents) and negative samples (occurrence of safety incidents). As indicated earlier, Jeon teaches that the safety model generation module identifies that the bulk of the data in a random set will not be associated with actual safety incidents. Jeon further teaches performing a random removal of safety data not associated with actual safety incidents from the training set, until the training set contains a specified ratio of safety data associated with safety incidents (representing negative samples) to safety data not associated with safety incidents (representing positive samples), where the ratio of 60/40 (negative/positive) represents an adjustment process using a ratio that under-samples a plurality of positive samples (e.g., 40) relative to the negative samples (e.g., 60) (Jeon [0043]).).
Regarding amended Claim 5,
 
Jeon teaches
(Currently Amended) The system of claim 3, wherein the sample balancing technique includes over-sampling the plurality of negative samples (Examiner’s note: This claim broadly recites performing adjustment steps that result in over-sampling the plurality of negative samples in an imbalanced sample composition, where the sample composition is identified as based on two sub-groups of positive samples (no occurrence of safety incidents) and negative samples (occurrence of safety incidents). As indicated earlier, Jeon teaches that the safety model generation module identifies that the bulk of the data in a random set will not be associated with actual safety incidents. Jeon further teaches performing a random removal of safety data not associated with actual safety incidents from the training set, until the training set contains a specified ratio of safety data associated with safety incidents (representing negative samples) to safety data not associated with safety incidents (representing positive samples), where the ratio of 60/40 (negative/positive) represents an adjustment process using a ratio that over-samples a plurality of negative samples (e.g., 60) relative to the positive samples (e.g., 40) (Jeon [0043]).).
Regarding amended Claim 8,
 
Jeon teaches
(Currently Amended) The system of claim 1, 
wherein the at least one storage device further includes a second set of instructions compatible with the operating system for allocating orders (Examiner’s note: Jeon teaches a computer system including processor and a storage unit containing stored instructions to perform the described functions/processes (e.g., providing trip request information, receiving assignment requests, matching riders with drivers, and predicting potential safety and interpersonal conflict incidents). A person having ordinary skill in the art would also understand these stored instructions on the computer system and mobile devices also include respective operating systems to control the associated hardware (display, input mechanisms, network interface device, location detection mechanism, etc.) in both computer system and mobile devices (Jeon Figure 1, [0022], and [0027]; Figure 4, [0059]: “The storage unit 416 includes a machine-readable medium 422 on which is stored instructions 424 (e.g., software) … The instructions 424 may also reside … within the main memory 404 or within the processor 402 … during execution thereof by the computer system 400 …”).), and 
wherein when the at least one processor executes the second set of instructions (Examiner’s note: As indicated earlier, Jeon teaches a computer system and mobile devices, both types including processor and memory resources and storage units containing stored instructions (including an operating system) to perform the described functions/processes, where the processor executes the instructions from the memory resources/storage units (Jeon Figure 4, [0059]).), the at least one processor is further directed to: 
obtain one or more target orders from one or more requester terminals associated with one or more target service requesters (Examiner’s note: Jeon teaches users/riders (“one or more target service requesters”) requesting transportation by making a trip request on client devices (“one or more requester terminals”) connected to a travel coordination system, and service providers receiving assignment requests from different client devices connected to the same travel coordination system, with the travel coordination system performing matches between the users and the online and open (e.g., available) service providers, where each trip request initiated on a client device represents one or more target orders from one or more requester terminals (Jeon Figure 1, [0014]-[0015], [0018], [0022], and [0024]).); 
identify a plurality of candidate service providers available to accept the one or more target orders (Examiner’s note: As indicated earlier, Jeon teaches users/riders requesting transportation by making a trip request on client devices connected to a travel coordination system, and service providers receiving assignment requests from different client devices connected to the same travel coordination system, with the travel coordination system performing matches between the users/riders and the online and open (e.g., available) drivers (“service providers”), where each driver can indicate their availability through use of a client application on their corresponding client device, such that this availability indication to the travel coordination system identifies a plurality of candidate service providers available to accept the one or more trip requests (Jeon Figure 1, [0014]-[0015], [0018], [0022], and [0024]).); 
determine candidate requester-provider pairs by associating each of the one or more target service requesters with each of the plurality of candidate service providers (Examiner’s note: As indicated earlier, Jeon teaches the travel coordination system performing matches between the users and available candidate drivers (“service providers”), where the matching module selects drivers from the set of candidate service providers to service the trip requests of users/riders by transmitting an assignment request to the driver, where this matching and the corresponding assignment request sent to the driver represents a pairing of riders with available service providers (Jeon Figure 1, [0014]-[0015], [0018], [0022], and [0024]).); 
for each of the candidate requester-provider pairs, execute the first set of instructions to determine an occurrence probability that the target incident occurs (Examiner’s note: As indicated earlier, Jeon teaches a set of instructions that collects safety information from a travel coordination system as time-series data, stores the data into a safety data store, and generates and trains one or more safety incident prediction models (Jeon [0027]-[0028], [0033]-[0037], [0039]-[0042], [0045]-[0046]). Jeon further teaches a safety incident prediction module that applies the safety data to a trained prediction module to make predictions about future safety incidents, where the predictions generated by the prediction model are represented by outputs indicating probabilities that the driver will be involved in a safety incident, and where these predictions are performed during a pre-determined number of times each day for each driver in order to determine appropriate safety interventions in response to the predicted safety incidents. Hence, the formulation of these predictions each day for each driver and the resulting safety interventions in response to the predicted safety incidents collectively represent a process for determining, for each of the associated candidate requester-provider pairs, an occurrence probability that the target incident occurs (Jeon [0047]-[0048]: “The safety incident prediction module 240 uses the safety incident prediction models to make predictions about future safety incidents involving the travel coordination system 130. … models for predicting whether the provider will be involving in safety incidents in the next seven, 14, 30 and 60 days can be applied to the data. … a predefined set number of predictions (e.g., eight predictions) are determined for each driver each day … The safety intervention module 250 selects and performs appropriate safety interventions in response to predicted safety incidents …”; and Figure 3, [0053]).); and 
allocate the one or more target orders based at least in part on the occurrence probabilities of the target incident and corresponding candidate requester-provider pairs (Examiner’s note: This limitation broadly recites the assignment of target orders is based on the occurrence probabilities of the target incident and the corresponding candidate service provider that is being associated or assigned with a user/rider. As indicated earlier, Jeon teaches a safety incident prediction module that applies the safety data to a trained prediction module to generate probabilities that the driver will be involved in a safety incident each day for each driver in order to determine appropriate safety interventions in response to the predicted safety incidents, where some of these interventions affect a driver’s availability to provide service (such as requiring the provider to undergo safety training before being allowed to provide rides, or requiring the provider to stop using the travel coordination system to provide rides for at least a predetermined amount of time). Jeon further teaches these safety interventions are based on an assigned impact score associated with a safety intervention, with the assignment of interventions to providers who receive probabilities higher than zero, and based on the provider’s probability of being involved in a safety incident, interventions having comparatively higher impact scores are mapped to comparatively higher probabilities of a safety incident occurring, and applied to each driver. Hence, the mapping of safety interventions based on predicted safety incident probabilities, where these safety interventions include actions that may impact a service provider’s availability to the travel coordination system to provide service (and hence playing a factor in affecting the matching process of assigning drivers to users/riders), represent a process for allocating target orders based at least in part on the occurrence probabilities of the target incident and corresponding candidate requester-provider pairs (Jeon [0047]-[0048], [0049]-[0051]: “… the safety intervention module 250 assigns each possible intervention an impact score … Other possible interventions having high impact scores … include … requiring the provider to undergo safety training before being allowed to provide rides … requiring the provider to stop using the travel coordination system 130 to provide rides for at least a predetermined amount of time … The safety intervention module 250 determines the intervention for a given provider based on the provider’s probability of being involved in a safety incident … potential interventions having comparatively higher impact scores mapped to comparatively higher probabilities … then applies the mapped-to intervention based on the driver’s safety incident probability …”; and Figure 3, [0053]).).
Regarding amended Claim 11,
 
Claim 11 recites a method for determining an occurrence probability of a target incident, where the method comprises of claim limitations that are similar in scope to corresponding claim limitations in Claim 1, and hence is rejected under similar rationale provided by Jeon as indicated in Claim 1. In addition, Jeon teaches one or more electronic devices (computer system and mobile devices) having at least one storage device containing stored instructions to perform the described functions/processes (e.g., providing trip request information, receiving assignment requests, matching riders with drivers, and predicting potential safety and interpersonal conflict incidents) (Jeon Figure 1, [0022], and [0027]; Figure 4 and [0059]: “The storage unit 416 includes a machine-readable medium 422 on which is stored instructions 424 (e.g., software) …”; Figure 5 and [0061], [0064]: “… instructions and/or applications that are stored in the memory resources 520.”; and [0068]: “… Such a computer program may be stored in a non-transitory, tangible computer readable storage medium …”).
Regarding original Claim 12,
 
Claim 12 recites the method of claim 11, where the method further comprises of claim limitations that are similar in scope to corresponding claim limitations in Claim 2, and hence is rejected under similar rationale provided by Jeon as indicated in Claim 2, in view of rejections from Claim 11.
Regarding original Claim 13,
 
Claim 13 recites the method of claim 12, where the method further comprises of claim limitations that are similar in scope to corresponding claim limitations in Claim 3, and hence is rejected under similar rationale provided by Jeon as indicated in Claim 3, in view of rejections from Claim 12.
Regarding original Claim 14,
 
Claim 14 recites the method of claim 13, where the method further comprises of claim limitations that are similar in scope to corresponding claim limitations in Claim 4, and hence is rejected under similar rationale provided by Jeon as indicated in Claim 4, in view of rejections from Claim 13.
Regarding amended Claim 15,
 
Claim 15 recites the method of claim 13, where the method further comprises of claim limitations that are similar in scope to corresponding claim limitations in Claim 5, and hence is rejected under similar rationale provided by Jeon as indicated in Claim 5, in view of rejections from Claim 13.
Regarding amended Claim 18,
 
Claim 18 recites the method of claim 11, where the method further comprises of claim limitations that are similar in scope to corresponding claim limitations in Claim 8, and hence is rejected under similar rationale provided by Jeon as indicated in Claim 8, in view of rejections from Claim 11.
Regarding original Claim 21,
 
Claim 18 recites a non-transitory computer readable medium, comprising an operating system and at least one set of instructions compatible with the operating system for determining an occurrence probability of a target incident, where the at least one processor of one or more electronic devices executes the set of instructions comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 1, and hence is rejected under similar rationale provided by Jeon as indicated in Claim 1, in view of rejections from Claim 1. In addition, Jeon teaches one or more electronic devices (computer system and mobile devices) having at least one storage device containing stored instructions to perform the described functions/processes (e.g., providing trip request information, receiving assignment requests, matching riders with drivers, and predicting potential safety and interpersonal conflict incidents) (Jeon Figure 1, [0022], [0027]; Figure 4 and [0059]: “The storage unit 416 includes a machine-readable medium 422 on which is stored instructions 424 (e.g., software) …”; Figure 5 and [0061], [0064]: “… instructions and/or applications that are stored in the memory resources 520.”; and [0068]: “… Such a computer program may be stored in a non-transitory, tangible computer readable storage medium …”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable
 over Jeon, Sangick, U.S. PGPUB 2018/0107935, published 4/19/2018 [hereafter referred as Jeon], in view of Chawla et al., SMOTE: Synthetic Minority Over-sampling Technique, published 06/2002 [hereafter referred as Chawla].
Regarding original Claim 6,
 
Jeon teaches
(Original) The system of claim 5.
While Jeon teaches identifying an imbalanced data set according to safety data associated with safety incidents and safety data not associated with safety incidents, and performing adjustment actions on the data set based on a specified ratio of safety data associated with safety incidents (representing negative samples) to safety data not associated with safety incidents (representing positive samples), where one of the ratios (60/40) represents an over-sampling of a plurality of negative samples and an under-sampling of positive samples (Jeon [0043]), Jeon does not explicitly teach
wherein to balance the sample composition, the at least one processor is further directed to: 
determine a plurality of synthetic samples using a K nearest neighbors (KNN) technique; and 
designate the plurality of synthetic samples as negative samples.
Chawla teaches
wherein to balance the sample composition, the at least one processor is further directed to: 
determine a plurality of synthetic samples using a K nearest neighbors (KNN) technique (Examiner’s note: Chawla teaches a SMOTE algorithm for generating synthetic samples for a minority class sample set, where the minority class sample set is a smaller set of samples that contains “abnormal” or “interesting” examples (compared to normal examples in a larger majority class), and the synthetic sampling approach involves over-sampling the minority class sample set using a K nearest-neighbors approach (Chawla p.321 Abstract and p.328 Section 4.2 SMOTE 1st -2nd paragraphs: “We propose an over-sampling approach in which the minority class is over-sampled by creating “synthetic” examples along the line segments joining any/all of the k minority class nearest neighbors … Algorithm SMOTE … is the pseudo-code for SMOTE”; and p.329 Algorithm SMOTE).); and 
designate the plurality of synthetic samples as negative samples (Examiner’s note: As indicated earlier, Chawla teaches the SMOTE algorithm as the over-sampling approach in which the minority class sample set is over-sampled by creating synthetic examples using the Populate function invoked by the SMOTE algorithm, and returning the synthetic minority class samples as output, where these synthetic minority class samples represent negative samples (Chawla p.328 Section 4.2 SMOTE 1st-2nd paragraphs; p.329 Algorithm SMOTE, Output “… (N/100) * T synthetic minority class samples …” and Populate function).).
Both Jeon and Chawla are analogous art since they both teach detection of imbalanced data sets in terms of identifying a majority class (representing positive samples) and a minority class (representing negative samples) and applying over-sampling and under-sampling techniques to balance the imbalanced data set.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take over-sampling technique taught in Jeon and enhance it to apply the over-sampling/SMOTE algorithm taught in Chawla as a way to improve the balancing of an imbalanced data set. The motivation to combine is taught in Chawla, where over-sampling the minority class helps increase the sensitivity of a classifier by introducing more samples in the minority class, thus avoiding training the classifier to use only samples from the dominant (majority) class sample set (and hence further preventing generating an accuracy rate that is skewed towards majority/positive class samples). Chawla also further teaches that the combination of over-sampling the minority class and under-sampling the majority class provides better classification performance than other methods, where the method of over-sampling also improves the classification performance as it forces focused learning to samples representing the minority class and hence, diversifying the learning of the model, thus providing a more accurate model that is properly trained in generating predictions for data representing a minority class (Chawla p.321 Abstract and p.352 Section 7 Summary 1st-2nd paragraphs).
Regarding original Claim 7,
 
Jeon in view of Chawla teaches
(Original) The system of claim 6, wherein to determine the plurality of synthetic samples using the KNN technique, the at least one processor is directed to:
for each of the plurality of negative samples, generate a feature vector based on the one or more target features of the negative sample (Examiner’s note: This limitation broadly recites generating a feature vector based on the selected target features of a negative sample, where a feature vector is interpreted as a data structure containing the target feature and its corresponding values. As indicated earlier, Jeon teaches generating training data which is derived from the safety data collected by the safety data collection module, where the safety data contains the extracted predictor variables (representing features) that were further normalized and selected through pair-wise correlation analysis (Jeon [0042]-[0043]). A person having ordinary skill in the art would understand that normalizing and analyzing this collection of predictor variables using correlation analysis would involve the creation of a data structure to contain these predictor variables (and the corresponding values), where this data structure represents a feature vector that represents training data for training and validating predictor models.); and 
for each of the feature vectors, determine a first number of nearest neighbors of the feature vector using the KNN technique (Examiner’s note: As indicated earlier, Chawla teaches the SMOTE algorithm identifying an initial set of k nearest neighbors, where the identification of an initial set of k nearest neighbors represents a first number of nearest neighbors (Chawla p.328 Section 4.2 SMOTE 1st paragraph: “… The minority class is over-sampled by taking each minority class sample and introducing synthetic examples along the line segments joining any/all of the k minority class nearest neighbors. .. Our implementation currently uses five nearest neighbors. …”; and p.329 Algorithm SMOTE, Input “… Number of nearest neighbors k …” and line 8).); 
select a second number of nearest neighbors from the first number of nearest neighbors according to an over-sampling rate (Examiner’s note: As indicated earlier, Chawla teaches the SMOTE algorithm identifying an amount of oversampling (representing an over-sampling rate), and choosing a number between 1 and k nearest neighbors to represent that rate, where the identification of the number between 1 and k nearest neighbors represents a second number of nearest neighbors from the first number of nearest neighbors according to an over-sampling rate (Chawla p.328 Section 4.2 SMOTE 1st paragraph:  “… if the amount of over-sampling needed is 200%, only two neighbors from the five nearest neighbors are chosen and one sample is generated in the direction of each …”; and p.329 Algorithm SMOTE, Input “… Amount of SMOTE N% …” and lines 1-7, and Populate function line 18).); and 
generate synthetic samples with respect to the feature vector based on the feature vector and the second number of nearest neighbors (Examiner’s note: Chawla teaches generating the synthetic samples based on the identified feature vector from each minority class sample by taking the difference of the feature vector (associated with the minority class sample set) and the identified nearest neighbors based on the second number of nearest neighbors (Chawla p.328 Section 4.2 SMOTE 1st paragraph: “… Synthetic samples are generated the following way: Take the difference between the feature vector (sample) under consideration and its nearest neighbor. Multiply this difference by a random number between 0 and 1, and add it to the feature vector under consideration. …”; and p.329 Algorithm SMOTE, Populate function lines 17-27).).
Regarding original Claim 16,
 
Claim 16 recites the method of claim 15, where the method further comprises of claim limitations that are similar in scope to corresponding claim limitations in Claim 6, and hence is rejected under similar rationale and motivations provided by Jeon and Chawla as indicated in Claim 6, in view of rejections from Claim 15.
Regarding original Claim 17,
 
Claim 17 recites the method of claim 16, where the method further comprises of claim limitations that are similar in scope to corresponding claim limitations in Claim 7, and hence is rejected under similar rationale provided by Jeon in view of Chawla as indicated in Claim 7, in view of rejections from Claim 16.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable
 over Jeon, Sangick, U.S. PGPUB 2018/0107935, published 4/19/2018 [hereafter referred as Jeon], in view of Brownlee, Jason, A Gentle Introduction to XGBoost for Applied Machine Learning, published August 17, 2016 (retrieved from web.archive.org based on date 08/04/2018) [hereafter referred as Brownlee].
Regarding amended Claim 9,
 
Jeon teaches
(Currently Amended) The system of claim 1 …
While Jeon teaches the prediction model is trained using a stochastic gradient boosting algorithm (Jeon [0045]), Jeon does not explicitly teach
wherein the prediction model is an eXtreme Gradient Boosting (Xgboost) model.
Brownlee teaches
wherein the prediction model is an eXtreme Gradient Boosting (Xgboost) model (Examiner’s note: Brownlee teaches XGBoost is an implementation of gradient boosted decision trees designed for speed and performance, where the XGBoost implementation is a software library that includes support for stochastic gradient boosting (Brownlee p.1 2nd paragraph: “XGBoost is an implementation of gradient boosted decision trees designed for speed and performance.”; pp.1-2 What is XGBoost? And XGBoost Features 2nd paragraph: “Model Features: … Three main forms of gradient boosting are supported … Stochastic Gradient Boosting …”).).
Both Jeon and Brownlee are analogous art since they both teach training machine learning models using stochastic gradient boosting.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the stochastic gradient boosting algorithm taught in Jeon and replace it with the XGBoost software implementation taught in Brownlee as a way to improve the model performance and speed of the prediction model. The motivation to combine is taught in Brownlee, since XGBoost is a software library that is supported by various machine learning related programming languages, and is designed for fast execution speed and model performance, thus providing improved computational efficiency and model performance on a system utilizing this software library (Brownlee pp.2-3 Why Use XGBoost? 1. XGBoost Execution Speed and 2. XGBoost Model Performance).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable
 over Jeon, Sangick, U.S. PGPUB 2018/0107935, published 4/19/2018 [hereafter referred as Jeon], in view of O'Herlihy et al., U.S. PGPUB 2019/0031097, filed 7/26/2017 [hereafter referred as O'Herlihy].
Regarding amended Claim 10,
 
Jeon teaches
(Currently Amended) The system of claim 1 …
While Jeon teaches the safety incident includes dangerous driving incidents and interpersonal conflict incidents (Jeon Abstract, [0029]), Jeon does not explicitly teach
wherein the target incident includes at least one of: assault, sexual harassment, killing, drunkenness, rape, or robbery.
O’Herlihy teaches
wherein the target incident includes at least one of: 
assault (Examiner’s note: Under its broadest reasonable interpretation, the recited target incidents broadly recite undesirable behaviors initiated by either the service requester or service provider. Additionally, the term “assault” as defined in the Merriam-Webster dictionary broadly recites physical attacks/violence and verbal attacks. O’Herlihy teaches a service coordination system that predicts the interpersonal behavior of service providers using aggregated service information in a service provider profile that includes telematics information related to the driver route, sensor data related to driving characteristics, and current or previous provider states including user complaints from a rider, and measured characteristics and interactions of the service provider resulting from verification queries. O’Herlihy further teaches this information is used to determine the provider behavioral state, where the provider interpersonal behavioral state can include a confrontational state, which in the context of an interpersonal incident, this behavioral state represents a form of verbal attack (O’Herlihy [0032]-[0036], [0042], [0050]-[0052], [0054], and [0056]: “… the determined state of the provider (e.g., … confrontational …) …”).), 
sexual harassment, killing, 
drunkenness (Examiner’s note: As indicated earlier, O’Herlihy teaches a service coordination system that predicts the interpersonal behavior of service providers using aggregated service information in a service provider profile, where the provider interpersonal behavioral state can include an inebriated/intoxicated state, which in the context of an interpersonal incident, this behavioral state represents a form of public drunkenness (O’Herlihy [0032]-[0036], [0042], [0050]-[0052], [0054], and [0056]: “… the determined state of the provider (e.g., … inebriated …) …”).), 
rape, or robbery.
Both Jeon and O’Herlihy are analogous art since they both teach using prediction models to predict interpersonal conflict behavior and safety incidents in a travel coordination system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the safety incidents taught in Jeon and include the interpersonal behavioral states that would determine additional safety incidents taught in O’Herlihy as a way to introduce more data diversity into the prediction model to help further balance and imbalanced data set, as well as improve a prediction model accuracy. The motivation to combine is taught in O’Herlihy, since performing a prediction of a provider behavioral state based on telematics and measured characteristics improves the safety of the service by additionally providing real-time mechanisms to halt the service (thereby instilling a rider’s trust in the service), Introducing more data diversity (from more reliable sources) into the data set for training the prediction model results in more data that can help further balance an imbalanced data set, as well as improving the accuracy of the prediction model, as well as increasing the number of predictable target safety incidents, which makes the prediction model more versatile in a variety of applications (O’Herlihy [0003] and [0016]-[0017]; [0113]).
Regarding amended Claim 20,
 
Claim 20 recites the method of claim 11, where the method further comprises of claim limitations that are similar in scope to corresponding claim limitations in Claim 10, and hence is rejected under similar rationale and motivations provided by Jeon and O’Herlihy as indicated in Claim 10, in view of rejections from Claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haixiang et al., Learning from class-imbalanced data: Review of methods and applications, Expert System With Applications 73 (2017), 2016 Elsevier Ltd., pp.220-239, where Haixiang teaches feature selection and extraction methods (p.223 Section 3.1.1.2 Feature selection and extraction) and various re-sampling methods on imbalanced data sets, including under-sampling and cluster-based over-sampling methods (p.224 Table 1 Over-sampling and Under-sampling).
Spiro et al., U.S. PGPUB 2018/0174086, Task Allocation, published 6/21/2018, where Spiro teaches assigning tasks to resources in a multiple resource environment, where risk scores based on predictive information is assigned for each resource, and each task is assigned a cost score, with the assignment involving mapping risk scores with cost scores (Figure 14 and [0119]-[0128]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        

	

	
	
	

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121